94 Mich. App. 649 (1980)
290 N.W.2d 48
PEOPLE
v.
MARTIN
Docket No. 77-4566.
Michigan Court of Appeals.
Decided January 9, 1980.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Principal *651 Attorney, Appeals, and Frank J. Bernacki, Assistant Prosecuting Attorney, for the people.
Norris J. Thomas, Jr., Assistant State Appellate Defender, for defendant on appeal.
Before: BRONSON, P.J., and D.C. RILEY and E.A. QUINNELL,[*] JJ.
D.C. RILEY, J.
Defendant was charged with the felony murders of Thelma and Clifford Campbell, contrary to MCL 750.316; MSA 28.548. He was tried before a jury and found guilty of second-degree murder contrary to MCL 750.317; MSA 28.549 but mentally ill under MCL 768.36; MSA 28.1059. Defendant appeals as of right, raising a plethora of errors, only one of which we need address.
In the instant case, defendant approached the police to report two murders which were later verified by police to be strangulation homicides. He then voluntarily accompanied the officers to the police station in order to make a statement. After waiting a few minutes, the defendant became restless and left. Two officers followed him and tried to convince him to return, whereupon the defendant attacked and attempted to strangle one of them. Defendant was then placed under arrest for "investigation of murder" and transported to the station where he subsequently confessed to the homicides.
Defendant asserts that his confession was improperly admitted into evidence as it was the fruit of an illegal stop and an illegal arrest. The exclusionary rule, adopted to effectuate the Fourth Amendment's prohibition against unreasonable *652 searches and seizures, prevents illegally seized items and statements from being admitted into evidence. United States v Calandra, 414 US 338, 347; 94 S Ct 613; 38 L Ed 2d 561 (1974). Defendant calls upon us to rectify the error committed by the trial court in not having applied this rule below.
Defendant first challenges the legality of the police officer's stop. Police officers may "in appropriate circumstances and in an appropriate manner approach a person for purposes of investigating possibly criminal behavior even though there is no probable cause to make an arrest". Terry v Ohio, 392 US 1, 22; 88 S Ct 1868; 20 L Ed 2d 889 (1968). Stops may be made to determine a person's identity, Adams v Williams, 407 US 143, 146; 92 S Ct 1921; 32 L Ed 2d 612 (1972), or to obtain information on crimes. Id., People v DeFillipo, 80 Mich App 197, 202; 262 NW2d 921 (1977), rev'd on other grounds, 439 US 816; 99 S Ct 2627; 61 L Ed 2d 343 (1979), People v Jeffries, 39 Mich App 506, 511; 197 NW2d 903 (1972). We believe, under the facts and circumstances of this case, that the officers acted reasonably in pursuing defendant for questioning regarding the reported crimes.
Defendant further contends that even if the police were justified in stopping him, they were without probable cause to arrest him. While a "reasonable suspicion" that criminal activity has been or is taking place will suffice for a stop, People v Lillis, 64 Mich App 64, 70; 235 NW2d 65 (1975), probable cause that an offense was committed and that the suspect committed it is a necessary prerequisite to arrest. People v Langston, 57 Mich App 666, 672; 226 NW2d 686 (1975), People v Murphy, 28 Mich App 150, 154-155; 184 NW2d 256 (1970). Moreover, the facts upon which the probable cause is premised must exist at the time of arrest. People v Langston, supra.
*653 In the case at bar, there certainly was sufficient probable cause to arrest defendant for assault and battery of the attacked officer. There may even have been sufficient probable cause to support an arrest for murder. See Langston, supra at 673. However, the defendant was not arrested for either offense, but was arrested for "investigation of murder".
In Brown v Illinois, 422 US 590; 95 S Ct 2254; 45 L Ed 2d 416 (1975), the United States Supreme Court faced with a similar situation, ruled that an investigatory arrest is an illegal arrest. In the case sub judice, the officers repeatedly acknowledged that the defendant was arrested for investigatory purposes only. As there is no such crime as "investigation of murder", the arrest was unlawful. Accordingly, we conclude that the trial judge abused his discretion in finding that the arrest was proper.
Finally, defendant argues that his confession, as the fruit of an illegal arrest, should have been suppressed. A confession that is solely the product of an illegal arrest is inadmissible on constitutional grounds. Wong Sun v United States, 371 US 471, 491; 83 S Ct 407; 9 L Ed 2d 441 (1963). For the confession to be admitted, it must be determined that there was no causal connection between the tainted arrest and the confession. Brown, supra at 602, People v Mosley (On Remand), 72 Mich App 289, 293; 249 NW2d 393 (1976). Proof of the giving of Miranda[1] warnings merely satisfies threshold Fourth Amendment requirements. Dunaway v New York, 439 US 979; 99 S Ct 2248; 60 L Ed 2d 824 (1979). One must also look at the time lapse between the defective arrest and the confession, the *654 flagrancy of official misconduct and any intervening circumstances. Dunaway, supra, Brown, supra at 603.
In the instant case there was an illegal seizure and a close temporal proximity between that seizure and defendant's statement. We find no intervening circumstances which could have purged the taint of the deficient arrest. Therefore, defendant's contention that his statement was the poisoned fruit of an illegal arrest is correct.
In light of the disposition of this case, defendant's other claims need not be addressed.
Reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694; 10 ALR3d 974 (1966).